[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             OCTOBER 3, 2007
                               No. 07-10444                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                      D. C. Docket No. 06-00101-CR-KD

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                    versus

HENRY CLIFFORD JOHNSON,

                                                      Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                              (October 3, 2007)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Latisha V. Colvin, appointed counsel for Henry Clifford Johnson on this
direct criminal appeal, has filed a motion to withdraw on appeal supported by a

brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.E.2d 493 (1967). Our independent review of the record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Johnson’s conviction and sentence are

AFFIRMED. Johnson’s motion for new counsel is, accordingly, DENIED.




                                          2